

	

		II

		109th CONGRESS

		1st Session

		S. 1916

		IN THE SENATE OF THE UNITED STATES

		

			October 25, 2005

			Mr. Hagel introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To strengthen national security and United States

		  borders, and for other purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Strengthening America's

			 Security Act of 2005.

			(b)Table of

			 contentsThe table of

			 contents for this Act is as follows:

				

					Sec. 1. Short title; table of contents.

					Sec. 2. Border enforcement studies.

					Sec. 3. Necessary assets for controlling United States

				borders.

					Sec. 4. Document fraud detection.

					Sec. 5. Report.

					Sec. 6. Biometric entry-exit system.

					Sec. 7. Expedited removal between ports of entry.

					Sec. 8. Cancellation of visas.

					Sec. 9. Release of aliens from noncontiguous

				countries.

					Sec. 10. Reducing illegal immigration and alien smuggling on

				tribal lands.

					Sec. 11. Detention space and removal capacity.

					Sec. 12. Increased criminal penalties for alien smuggling,

				document fraud, gang violence, and drug trafficking.

					Sec. 13. Removal of aliens.

					Sec. 14. Additional immigration personnel.

					Sec. 15. Automated alien records.

					Sec. 16. Increase of Federal detention space.

					Sec. 17. State Criminal Alien Assistance Program.

					Sec. 18. Construction.

					Sec. 19. State defined.

				

			2.Border

			 enforcement studies

			(a)Subterranean

			 entry

				(1)StudyThe

			 Secretary of Homeland Security and the head of the United States Army Corps of

			 Engineers shall carry out a joint study on methods to prevent aliens from

			 illegally entering the United States through subterranean tunnels along the

			 international border between the United States and Mexico and the cost,

			 utility, and effectiveness of employing such methods for border

			 security.

				(2)ReportNot

			 later than 180 days after the date of enactment of this Act, the Secretary of

			 Homeland Security and the head of the United States Army Corps of Engineers

			 shall submit to Congress the results of the study required by paragraph

			 (1).

				(b)Barriers for

			 land crossings

				(1)StudyThe

			 Secretary of Homeland Security shall carry out a study of the feasibility and

			 effectiveness of completing primary and secondary fences along the

			 international border between the United States and Mexico and the cost and

			 utility of employing such fences for border security.

				(2)ReportNot

			 later than 180 days after the date of enactment of this Act, the Secretary of

			 Homeland Security shall submit to Congress the results of the study required by

			 paragraph (1).

				3.Necessary assets

			 for controlling United States borders

			(a)Personnel

				(1)Customs and

			 Border Protection officersIn each of the fiscal years 2006

			 through 2010, the Secretary of Homeland Security shall increase by not less

			 than 250 the number of positions for full-time active duty Customs and Border

			 Protection officers.

				(2)Authorization

			 of appropriations

					(A)Customs and

			 Border Protection officersThere are authorized to be

			 appropriated such sums as may be necessary for each of fiscal years 2006

			 through 2010 to carry out paragraph (1).

					(B)Border Patrol

			 agentsThere are authorized to be appropriated such sums as may

			 be necessary for each of fiscal years 2006 through 2010 to carry out section

			 5202 of the Intelligence Reform and Terrorism Prevention Act of 2004 (118 Stat.

			 3734).

					(C)Transportation

			 of aliensThere are authorized to be appropriated such sums as

			 may be necessary for each of fiscal years 2006 through 2010 for the

			 transportation of aliens.

					(b)Technological

			 assets

				(1)AcquisitionThe

			 Secretary of Homeland Security shall procure unmanned aerial vehicles, cameras,

			 poles, sensors, and other technologies necessary to achieve operational control

			 of the borders of the United States.

				(2)Authorization

			 of appropriationsThere are authorized to be appropriated such

			 sums as may be necessary for each of fiscal years 2006 through 2010 to carry

			 out paragraph (1).

				(c)Infrastructure

				(1)Construction of

			 border control facilitiesThe Secretary of Homeland Security

			 shall construct all-weather roads and shall acquire vehicle barriers and

			 necessary facilities to support its mission of achieving operational control of

			 the borders of the United States.

				(2)Authorization

			 of appropriationsThere are authorized to be appropriated such

			 sums as may be necessary for each of fiscal years 2006 through 2010 to carry

			 out paragraph (1).

				(d)Border Patrol

			 checkpointsTemporary or permanent checkpoints may be maintained

			 on roadways in border patrol sectors within 100 miles of the border between the

			 United States and Mexico.

			4.Document fraud

			 detection

			(a)TrainingThe

			 Secretary of Homeland Security shall provide all customs and border protection

			 officers with training in identifying and detecting fraudulent travel

			 documents. Such training shall be developed in consultation with the Forensic

			 Document Laboratory of Immigration and Customs Enforcement.

			(b)Forensic

			 document laboratoryThe Secretary of Homeland Security shall

			 provide all customs and border protection officers with access to the Forensic

			 Document Laboratory.

			(c)Report and

			 assessment

				(1)ReportNot

			 later than 1 year after the effective date of this Act, and annually through

			 2010, the Secretary of Homeland Security shall submit a report to the Office of

			 the Inspector General regarding the accuracy and reliability of the Forensic

			 Document Laboratory in identifying and detecting fraudulent documents.

				(2)AssessmentThe

			 Office of Inspector General shall conduct an independent assessment of the

			 accuracy and reliability of the Forensic Document Library and submit a report

			 to Congress on the results of such assessment.

				(d)Right to

			 appellate review

				(1)Establishment

			 of appellate review boardThere is established, within

			 Immigration and Customs Enforcement Identity and Benefits Fraud Branch of the

			 Department of Homeland Security, the Fraud Appellate Review Board, which shall

			 be authorized to review determinations by the Forensic Document Laboratory that

			 a certain document is fraudulent.

				(2)Right to

			 appealAny alien against whom a negative determination is made by

			 the Forensic Document Laboratory regarding the authenticity of a document may

			 appeal such determination to the Fraud Appellate Review Board for an

			 independent determination of the findings of the Forensic Document

			 Laboratory.

				(e)Authorization

			 of appropriationsThere are authorized to be appropriated such

			 sums as may be necessary for each of fiscal years 2006 through 2010 to carry

			 out this section.

			5.ReportNot later than October 26, 2007, the

			 Secretary of Homeland Security shall submit a report to Congress that

			 describes—

			(1)the documents that need to be

			 machine-readable and tamper-resistant and incorporate biometric

			 identifiers;

			(2)how documents

			 described in paragraph (1) will meet those standards;

			(3)the locations at

			 which the Department of Homeland Security will install document readers;

			(4)the estimated

			 costs for creating such documents and installing such readers; and

			(5)realistic

			 deadlines for issuing machine-readable, tamper-resistant documents that

			 incorporate biometric documents and installing document readers.

			6.Biometric

			 entry-exit system

			(a)Grounds of

			 inadmissibilitySection 212 of the Immigration and Nationality Act (8 U.S.C. 1182)

			 is amended—

				(1)in subsection

			 (a)(7), by adding at the end the following:

					

						(C)Withholders of

				biometric dataAny alien who knowingly fails to comply with a

				lawful request for biometric data under section 215(c) or 235(d) is

				inadmissible.

						;

				and

				(2)in subsection

			 (d), by inserting after paragraph (1) the following:

					

						(2)The Secretary of Homeland Security

				shall determine whether a ground for inadmissibility exists with respect to an

				alien described in subparagraph (C) subsection (a)(7) and may waive the

				application of such subparagraph, for an individual alien or a class of aliens,

				at the discretion of the

				Secretary.

						.

				(b)Collection of

			 biometric data from aliens departing the United StatesSection

			 215 of the Immigration and Nationality

			 Act (8 U.S.C. 1185) is amended—

				(1)by redesignating

			 subsection (c) as subsection (g); and

				(2)by inserting

			 after subsection (b) the following:

					

						(c)The Secretary of

				Homeland Security is authorized to require aliens departing the United States

				to provide biometric data and other information relating to their immigration

				status.

						.

				(c)Inspection of

			 applicants for admissionSection 235(d) of the

			 Immigration and Nationality Act (8

			 U.S.C. 1185(d)) is amended by adding at the end the following:

				

					(5)Authority to

				collect biometric dataIn conducting inspections under subsection

				(b), immigration officers are authorized to collect biometric data from—

						(A)any applicant for

				admission or alien seeking to transit through the United States; or

						(B)any lawful

				permanent resident who is entering the United States, but is not regarded as

				seeking admission under section

				101(a)(13)(C).

						.

			(d)Collection of

			 biometric data from alien crewmanSection 252 of the

			 Immigration and Nationality Act (8

			 U.S.C. 1282) is amended by inserting Immigration officers are authorized

			 to collect biometric data from any alien crewman seeking permission to land

			 temporarily in the United States. after this

			 title..

			(e)ImplementationSection

			 7208(l) of the 9/11 Commission Implementation Act of 2004 (8 U.S.C. 1365b(l))

			 is amended—

				(1)by striking

			 There are authorized and inserting the following:

					

						(1)In

				generalThere are

				authorized

						;

				and

				(2)by adding at the

			 end the following:

					

						(2)Implementation

				at all land border ports of entryThere are authorized to be

				appropriated such sums as may be necessary for each of fiscal years 2006 and

				2007 to implement the automated biometric entry and exit data system at all

				land border ports of

				entry.

						.

				7.Expedited removal

			 between ports of entry

			(a)In

			 generalSection 235 of the

			 Immigration and Nationality Act (8 U.S.C. 1225) is amended—

				(1)in subsection (b)(1)(A)(i), by striking

			 the officer and inserting a supervisory officer;

			 and

				(2)in subsection (c), by adding at the end the

			 following:

					

						(4)ExpansionThe Secretary of Homeland Security shall

				make the expedited removal procedures under this subsection available in all

				border patrol sectors on the southern border of the United States as soon as

				operationally possible.

						(5)National

				security certificationNo alien shall be expeditiously removed

				until the appropriate Director of Field Operations has certified in writing

				that expeditious removal of the alien will pose no security risk to the United

				States.

						(6)TrainingThe Secretary of Homeland Security shall

				provide employees of the Department of Homeland Security with comprehensive

				training of the procedures authorized under this

				subsection.

						.

				(b)Authorization

			 of appropriationsThere are

			 authorized to be appropriated $10,000,000 for each of fiscal years 2006 through

			 2010 to carry out the amendments made by this section.

			8.Cancellation of

			 visasSection 222(g) of the

			 Immigration and Nationality Act (8 U.S.C. 1202(g)) is amended—

			(1)in paragraph (1), by inserting and

			 any other nonimmigrant visa issued by the United States that is in the

			 possession of the alien except upon a showing of extraordinary circumstances or

			 in the case of technical violations after such visa;

			 and

			(2)in paragraph (2)(A), by striking

			 (other than the visa described in paragraph (1)) issued in a consular

			 office located in the country of the alien’s nationality and inserting

			 (other than a visa described in paragraph (1)) issued in a consular

			 office located in the country of the alien's nationality or foreign

			 residence.

			9.Release of

			 aliens from noncontiguous countries

			(a)Minimum

			 bondSection 236(a)(2) of the Immigration and Nationality Act (8 U.S.C.

			 1226(a)(2)) is amended—

				(1)by striking

			 on;

				(2)in subparagraph

			 (A)—

					(A)by inserting

			 except as provided under subparagraph (B), upon the giving of a;

			 and

					(B)by striking

			 or at the end;

					(3)by redesignating

			 subparagraph (B) as subparagraph (C); and

				(4)by inserting

			 after subparagraph (A) the following:

					

						(B)if the alien is a

				national of a noncontiguous country, has not been admitted or paroled into the

				United States, and was apprehended within 2 years of admission and within 100

				miles of the international border of the United States or presents a flight

				risk, as determined by the Secretary of Homeland Security, upon the giving of a

				bond of at least $5,000 with security approved by, and containing conditions

				prescribed by, the Secretary of Homeland Security or the Attorney General, and

				subject to review before the Executive Office of Immigration Review;

				or

						.

				(b)ReportNot

			 later than 2 years after the effective date of this Act, the Secretary of

			 Homeland Security shall submit a report to Congress on the number of aliens

			 from noncontiguous countries who are apprehended between land border ports of

			 entry.

			10.Reducing

			 illegal immigration and alien smuggling on tribal lands

			(a)Grants

			 authorizedThe Secretary of Homeland Security may award grants to

			 Indian tribes with lands adjacent to an international border of the United

			 States that have been adversely affected by illegal immigration.

			(b)Use of

			 fundsGrants awarded under subsection (a) may be used for—

				(1)law enforcement

			 activities;

				(2)health care

			 services;

				(3)environmental

			 restoration; and

				(4)the preservation

			 of cultural resources.

				(c)ReportNot

			 later than 180 days after the date of enactment of this Act, the Secretary of

			 Homeland Security shall submit a report to the Committee on the Judiciary of

			 the Senate and the Committee on the Judiciary of the House of Representatives

			 that—

				(1)describes the

			 level of access of Border Patrol agents on tribal lands;

				(2)describes the

			 extent to which enforcement of immigration laws may be improved by enhanced

			 access to tribal lands;

				(3)contains a

			 strategy for improving such access through cooperation with tribal authorities;

			 and

				(4)identifies grants

			 provided by the Department of Homeland Security for Indian tribes, either

			 directly or through State or local grants, relating to border security

			 expenses.

				(d)Authorization

			 of appropriationsThere are authorized to be appropriated

			 $10,000,000 for each of fiscal years 2006 through 2010 to carry out this

			 section.

			11.Detention space

			 and removal capacity

			(a)In

			 generalSection 5204 of the

			 Intelligence Reform and Terrorism Protection Act of 2004 (118 Stat. 3734) is

			 amended—

				(1)in subsection

			 (a), by striking 8,000 and inserting 10,000;

			 and

				(2)by adding at the

			 end the following:

					

						(c)Authorization

				of appropriationsIn addition to amounts otherwise authorized to

				be appropriated, there are authorized to be appropriated such sums as may be

				necessary for each of fiscal years 2006 through 2010 to carry out subsection

				(a).

						.

				(b)Legal

			 representationNo person shall be detained by the Department of

			 Homeland Security in a location that limits the person's reasonable access to

			 legal counsel. Upon active or constructive notice that a person is represented

			 by an attorney, that person shall not be moved without providing the attorney

			 reasonable notice in advance of such move.

			12.Increased

			 criminal penalties for alien smuggling, document fraud, gang violence, and drug

			 trafficking

			(a)Alien

			 smugglingSection 274(a) of the Immigration and Nationality Act (8 U.S.C.

			 1324(a)) is amended—

				(1)in paragraph

			 (1)(B)—

					(A)in clause (i), by

			 striking 10 years and inserting 15 years;

					(B)in clause (ii),

			 by striking 5 years and inserting 10 years;

			 and

					(C)in clause (iii),

			 by striking 20 years and inserting 40

			 years;

					(2)in paragraph

			 (2)—

					(A)in subparagraph

			 (A), by striking one year, or both; or and inserting 3

			 years, or both;

					(B)in subparagraph

			 (B)—

						(i)in

			 clause (i), by adding at the end the following: be fined under title 18,

			 United States Code, and imprisoned not less than 5 years nor more than 25

			 years;;

						(ii)in

			 clause (ii), by striking or at the end and inserting the

			 following: be fined under title 18, United States Code, and imprisoned

			 not less than 3 years nor more than 20 years; or; and

						(iii)in clause

			 (iii), by adding at the end the following: be fined under title 18,

			 United States Code, and imprisoned not more than 15 years; or;

			 and

						(C)by striking the

			 matter following clause (iii) and inserting the following:

						

							(C)in the case of a

				third or subsequent offense described in subparagraph (B) and for any other

				violation, shall be fined under title 18, United States Code, and imprisoned

				not less than 5 years nor more than 15

				years.

							;

					(3)in paragraph

			 (3)(A), by striking 5 years and inserting 10

			 years; and

				(4)in paragraph (4),

			 by striking 10 years and inserting 20

			 years.

				(b)Document

			 fraudSection 1546 of title 18, United States Code, is

			 amended—

				(1)in subsection

			 (a)—

					(A)by striking

			 not more than 25 years and inserting not less than 25

			 years;

					(B)by inserting

			 and if the terrorism offense resulted in the death of any person, shall

			 be imprisoned for life, after section 2331 of this

			 title)),;

					(C)by striking

			 20 years and inserting imprisoned not more than 40

			 years;

					(D)by striking

			 10 years and inserting imprisoned not more than 20

			 years; and

					(E)by striking

			 15 years and inserting imprisoned not more than 25

			 years; and

					(2)in subsection

			 (b), by striking 5 years and inserting 10

			 years.

				(c)Crimes of

			 violence

				(1)In

			 generalTitle 18, United States Code, is amended by inserting

			 after chapter 51 the following:

					

						52Illegal

				aliens

							

								Sec. 1131. Enhanced penalties for

				  certain crimes committed by illegal aliens.

							

							1131.Enhanced

				penalties for certain crimes committed by illegal aliens

								(a)Any alien

				unlawfully present in the United States, who commits, or conspires or attempts

				to commit, a crime of violence or a drug trafficking offense (as defined in

				section 924), shall be fined under this title and sentenced to not less than 5

				years in prison.

								(b)If an alien who

				violates subsection (a) was previously ordered removed under the

				Immigration and Nationality Act (8

				U.S.C. 1101 et seq.) on the grounds of having committed a crime, the alien

				shall be sentenced to not less than 15 years in prison.

								(c)A sentence of

				imprisonment imposed under this section shall run consecutively to any other

				sentence of imprisonment imposed for any other

				crime.

								.

				(2)Clerical

			 amendmentThe table of chapters at the beginning of part I of

			 title 18, United States Code, is amended by inserting after the item relating

			 to chapter 51 the following:

					

						

							

								“52. Illegal

					 aliens1131”.

								

							

						

					

				(d)Criminal street

			 gangs

				(1)InadmissibilitySection

			 212(a)(2) of the Immigration and Nationality

			 Act (8 U.S.C. 1182(a)(2)) is amended—

					(A)by redesignating

			 subparagraph (F) as subparagraph (J); and

					(B)by inserting

			 after subparagraph (E) the following:

						

							(F)Aliens who are

				members of criminal street gangs

								(i)In

				generalAny alien who is found by a Federal district court to be

				a member of a criminal street gang (as defined in section 521(a) of title 18,

				United States Code) is inadmissible.

								(ii)ExceptionClause

				(i) shall not apply to an alien who demonstrates that he or she is no longer a

				member of the criminal street

				gang.

								.

					(2)DeportabilitySection

			 237(a)(2) of the Immigration and Nationality

			 Act (8 U.S.C. 1227(a)(2)) is amended by adding at the end the

			 following:

					

						(F)Aliens who are

				members of criminal street gangs

							(i)In

				generalAny alien who is found by a Federal district court to be

				a member of a criminal street gang (as defined in section 521(a) of title 18,

				United States Code) is deportable.

							(ii)ExceptionClause

				(i) shall not apply to an alien who demonstrates that he or she is no longer a

				member of the criminal street

				gang.

							.

				(3)Temporary

			 protected statusSection 244(c)(2)(B) of the

			 Immigration and Nationality Act (8

			 U.S.C. 1254a(c)(2)(B)) is amended—

					(A)in clause (i), by

			 striking or at the end;

					(B)in clause (ii),

			 by striking the period at the end and inserting ; or; and

					(C)by adding at the

			 end the following:

						

							(iii)the alien has

				been found by a Federal district court to be a member of a criminal street gang

				(as defined in section 521(a) of title 18, United States Code) and cannot

				demonstrate that he or she is no longer a member of the criminal street

				gang.

							.

					13.Removal of

			 aliens

			(a)Continuation of

			 institutional removal programThe Secretary of Homeland Security

			 shall continue to operate the Institutional Removal Program or develop and

			 implement any other program to—

				(1)identify

			 removable criminal aliens in Federal and State correctional facilities;

				(2)ensure that such

			 aliens are not released into the community; and

				(3)remove such

			 aliens from the United States after the completion of their sentences.

				(b)Authorization

			 for detention after completion of State or local prison

			 sentenceLaw enforcement officers of a State or political

			 subdivision of a State are authorized to—

				(1)hold an illegal

			 alien for a period of up to 14 days after the alien has completed the alien’s

			 State prison sentence in order to effectuate the transfer of the alien to

			 Federal custody when the alien is removable or not lawfully present in the

			 United States; or

				(2)issue a detainer

			 that would allow aliens who have served a State prison sentence to be detained

			 by the State prison until personnel from the Bureau of Immigration and Customs

			 Enforcement can take the alien into custody.

				(c)Report to

			 Congress

				(1)In

			 generalThe Secretary of Homeland Security shall submit a report

			 to Congress on the participation of States in the Institutional Removal Program

			 and in any other program under subsection (a).

				(2)Authorization

			 of appropriationsThere are authorized to be appropriated such

			 sums as may be necessary to carry out paragraph (1).

				14.Additional

			 immigration personnel

			(a)Department of

			 Homeland Security

				(1)Investigative

			 personnelIn addition to the positions authorized under section

			 5203 of the Intelligence Reform and Terrorism Prevention Act of 2004, for each

			 of fiscal years 2006 through 2010, the Secretary of Homeland Security shall,

			 subject to the availability of appropriations for such purpose, increase by not

			 less than 200 the number of positions for investigative personnel within the

			 Department of Homeland Security investigating alien smuggling and immigration

			 status violations above the number of such positions for which funds were made

			 available during the preceding fiscal year.

				(2)Trial

			 attorneysIn each of fiscal years 2006 through 2010, the

			 Secretary of Homeland Security shall, subject to the availability of

			 appropriations for such purpose, increase the number of positions for attorneys

			 in the Office of General Counsel of the Department of Homeland Security who

			 represent the Department in immigration matters by not less than 100 above the

			 number of such positions for which funds were made available during each

			 preceding fiscal year.

				(3)Defense

			 attorneysIn each of fiscal years 2006 through 2010, the Attorney

			 General shall, subject to the availability of appropriations for such purpose,

			 increase by not less than 100 the number of attorneys in the Federal Defenders

			 Program or any other federally funded program for each Federal judicial

			 district.

				(4)Authorization

			 of appropriationsThere are authorized to be appropriated to the

			 Department of Homeland Security for each of fiscal years 2006 through 2010 such

			 sums as may be necessary to carry out this subsection.

				(b)Department of

			 Justice

				(1)Assistant

			 Attorney General for Immigration Enforcement

					(A)EstablishmentThere

			 is established within the Department of Justice the position of Assistant

			 Attorney General for Immigration Enforcement, which shall coordinate and

			 prioritize immigration litigation and enforcement in the Federal courts,

			 including—

						(i)removal and

			 deportation;

						(ii)employer

			 sanctions; and

						(iii)alien smuggling

			 and human trafficking.

						(B)Conforming

			 amendmentSection 506 of title 28, United States Code, is amended

			 by striking ten and inserting 11.

					(2)Litigation

			 attorneysIn each of fiscal years 2006 through 2010, the Attorney

			 General shall, subject to the availability of appropriations for such purpose,

			 increase by not less than 50 the number of positions for attorneys in the

			 Office of Immigration Litigation of the Department of Justice.

				(3)United States

			 attorneysIn each of fiscal years 2006 through 2010, the Attorney

			 General shall, subject to the availability of appropriations for such purpose,

			 increase by not less than 50 the number of attorneys in the United States

			 Attorneys’ office to litigate immigration cases in the Federal courts.

				(4)Immigration

			 judgesIn each of fiscal years 2006 through 2010, the Attorney

			 General shall, subject to the availability of appropriations for such purpose,

			 increase by not less than 50 the number of immigration judges.

				(5)Authorization

			 of appropriationsThere are authorized to be appropriated to the

			 Department of Justice for each of fiscal years 2006 through 2010 such sums as

			 may be necessary to carry out this subsection, including the hiring of

			 necessary support staff.

				15.Automated alien

			 records

			(a)In

			 generalNot later than 5 years after the date of enactment of

			 this Act, the Secretary of Homeland Security shall automate the storage of

			 alien records in an electronic format that is interoperable with the alien

			 record keeping systems of the Department of Justice and accessible by other

			 Federal agencies for the purposes of administering the immigration laws of the

			 United States.

			(b)Existing

			 recordsThe Secretary of Homeland Security shall automate all

			 alien records that were created during the 5-year period ending on the date of

			 enactment of this Act.

			(c)OversightThe

			 Chief Information Officer of the Department of Homeland Security shall be

			 responsible for oversight and management of automating the storage of alien

			 records in an electronic format.

			(d)Official

			 recordThe automated alien record created under this section

			 shall constitute the official record for purposes of the National Archives and

			 Records Administration.

			(e)ReportsThe

			 Secretary of Homeland Security shall report to the appropriate committees in

			 Congress in 2008 and 2010 on the progress made in automating alien records

			 under this section.

			(f)Authorization

			 of appropriationsThere are authorized to be appropriated such

			 sums as may be necessary for each of the fiscal years 2006 through 2010 to

			 carry out this section.

			16.Increase of

			 Federal detention space

			(a)Construction or

			 acquisition of detention facilities

				(1)In

			 generalThe Secretary of Homeland Security shall construct or

			 acquire additional detention facilities in the United States.

				(2)Determination

			 of locationThe location of any detention facility built or

			 acquired in accordance with this subsection shall be determined by the Deputy

			 Assistant Director of the Office of Detention and Removal Operations within the

			 Bureau of Immigration and Customs Enforcement.

				(b)Authorization

			 of appropriationsThere are authorized to be appropriated such

			 sums as necessary to carry out this section.

			17.State Criminal

			 Alien Assistance Program

			(a)Transfer of

			 program

				(1)In

			 generalSection 501 of the Immigration Reform and Control Act of

			 1986 (8 U.S.C. 1365) is amended by striking Attorney General

			 each place it appears and inserting Secretary of Homeland

			 Security.

				(2)ContractsSection

			 241(i) of the Immigration and Nationality

			 Act (8 U.S.C. 1231(i)) is amended by striking Attorney

			 General each place it appears and inserting Secretary of

			 Homeland Security.

				(b)Reimbursement

			 for costs associated with processing criminal illegal aliensThe

			 Secretary of Homeland Security shall reimburse States and units of local

			 government for costs associated with processing illegal aliens through the

			 criminal justice system, including—

				(1)indigent

			 defense;

				(2)criminal

			 prosecution;

				(3)autopsies;

				(4)translators and

			 interpreters; and

				(5)court

			 costs.

				(c)Authorization

			 of appropriationsSection

			 241(i)(5) of the Immigration and Nationality

			 Act (8 U.S.C. 1231(i)(5)) is

			 amended by striking appropriated and all that follows through

			 the period and inserting the

			 following:

				

					appropriated to carry out this

			 subsection—(A)$750,000,000 for

				fiscal year 2006;

					(B)$850,000,000 for

				fiscal year 2007; and

					(C)$950,000,000 for

				each of the fiscal years 2008 through

				2011.

					.

			18.ConstructionNothing in this Act may be construed to

			 require law enforcement personnel of a State or political subdivision of a

			 State to—

			(1)report the

			 identity of a victim of, or a witness to, a criminal offense to the Secretary

			 of Homeland Security for immigration enforcement purposes;

			(2)arrest such

			 victim or witness for a violation of the immigration laws of the United States;

			 or

			(3)enforce the

			 immigration laws of the United States.

			19.State

			 definedIn this Act, the term

			 State has the meaning given that term in section 101(a)(36) of

			 the Immigration and Nationality Act (8

			 U.S.C. 1101 (a)(36)).

		

